 
DEBT SETTLEMENT AGREEMENT
 
DEBT SETTLEMENT AGREEMENT (“Agreement”), dated as of October 3, 2007, by and
between CARDIMA, INC., a Delaware corporation (the “Company”), and APIX
INTERNATIONAL LIMITED (“Apix”).
 
W I T N E S S E TH
 
A.  Pursuant to that certain Term Sheet dated as of August 11, 2005, as amended
by the Amended Term Sheet dated as of August 25, 2005, between Borrower and Apix
(together, the “August Term Sheets”), those certain Promissory Notes dated as of
August 11, 2005 and August 28, 2005 made by Borrower in favor of Apix (the
“Initial Notes”) and that certain Loan Agreement between Apix and Borrower dated
as of August 28, 2005 (as amended, the “Initial Loan Agreement” and collectively
with the August Term Sheets and the Initial Notes, the “Initial Funding
Documents”), Apix made a loan to Borrower in the principal amount of $3,000,000
(the “August 2005 Loan”).  The August 2005 Loan had a maturity date of February
28, 2006 (the “Initial Funding Maturity Date”).
 
B.  Pursuant to a Security Agreement (the “Initial Borrower Security
Agreement”), a Patent, Trademark and Copyright Security Agreement (the “Initial
IP Security Agreement”), certain supplemental short-form patent and trademark
security agreements, each dated as of August 11, 2005, by and between Borrower
and Apix (the Initial Borrower Security Agreement, the Initial IP Security
Agreement and all Uniform Commercial Code (“UCC”) Financing Statements or other
documents executed or filed in order to perfect the Security Interest (as
defined below), collectively referred to as the “Initial Security Documents”),
Borrower granted to Apix a first priority lien upon all of its assets, whether
now owned or hereafter acquired, to Apix, including all of its now owned or
hereafter acquired intellectual property (the “Security Interest”), in order to
secure the prompt and complete payment and performance of Borrower’s obligations
under the Initial Funding Documents, as the same may be amended from time to
time.
 
C.  Pursuant to that certain Loan Facility Term Sheet dated as of
February 14, 2006 (the “February Term Sheet”) between Borrower and Apix, Apix
made additional financial accommodations to Borrower and agreed to amend certain
terms of the Initial Funding Documents, including without limitation, the
extension of the Initial Funding Maturity Date thereof from February 28, 2006 to
May 18, 2006 (the “Extended Maturity Date”).
 
D.  Pursuant to that certain Loan Facility Term Sheet dated as of
January 16, 2007 (the “January Term Sheet”, and collectively with the August
Term Sheets and the February Term Sheet, the “Term Sheets”) between Borrower and
Apix, Apix agreed to provide additional financial accommodations to Borrower and
to amend certain terms of the Initial Funding Documents, as amended up to and
including the date thereof, including, without limitation, the extension of the
Extended Maturity Date from May 18, 2006 to December 31, 2007.
 
1

--------------------------------------------------------------------------------


 
E.  Pursuant to that certain Loan Agreement dated as of June 7, 2007, Apix
agreed to provide additional financial accommodations to Borrower and to amend
certain terms of the Initial Funding Documents, as amended up to and including
the date thereof (together with all loan documents described in this paragraph
and all previous paragraphs, the “Loan Documents”).
 
F.  The parties agree that as of the date hereof the outstanding principal plus
accrued and unpaid interest, together with fees and expenses, under the Loan
Documents is $17,661,055 (the “Outstanding Balance”), and that Apix owns
warrants to purchase in the aggregate up to 20,340,000 shares of common stock of
the Company (the “Warrants”).
 
G.           The parties wish to provide for the extinguishment of the entire
Outstanding Balance and the repurchase and cancellation of all Warrants in
exchange for the issuance of shares of common stock of the Company (the “Common
Stock”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Apix hereby agree
as follows:
 
1.  ISSUANCE OF SHARES IN SATISFACTION OF BALANCE. On the date hereof, the
Company is issuing to Apix and/or its beneficial owners 58,870,183 shares of
Common Stock in full and final satisfaction of the Outstanding Balance and, upon
issuance of such shares of Common Stock, no further payments with respect to the
Outstanding Balance shall be due by the Company to Apix.
 
2.  ISSUANCE OF SHARES IN SATISFACTION OF WARRANTS. On the date hereof, the
Company is issuing to Apix and/or its beneficial owners 29,129,817 shares of
Common Stock in exchange for the return and cancellation of the Warrants by Apix
to the Company.


3.           RESTRICTIVE LEGEND. The certificates, in due and proper form,
representing the shares of Common Stock to be issued to Apix and/oits beneficial
owners will bear a legend substantially in the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
2

--------------------------------------------------------------------------------


 
4.           APIX’S REPRESENTATIONS AND WARRANTIES.


Apix hereby acknowledges, represents and warrants to, and agrees with, the
Company as follows:


(a)           Apix is acquiring the Securities for Apix’s own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities.


(b)           Apix acknowledges its understanding that the issuance of the
Securities is intended to be exempt from registration under the Act by virtue of
Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and the
provisions of Regulation D thereunder.


(c)           Apix has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company.


(d)           Apix is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the Act (17 C.F.R. 230.501(a)) or is not a U.S.
Person as defined under Regulation S.


(e)           Apix has made an independent investigation of the Company’s
business, been provided an opportunity to obtain additional information
concerning the Company Apix deems necessary to make an investment decision and
all other information to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense.


(f)           Apix represents, warrants and agrees that Apix will not sell or
otherwise transfer the Securities unless registered under the Act or in reliance
upon an exemption therefrom, and fully understands and agrees that Apix must
bear the economic risk of his purchase for an indefinite period of time because,
among other reasons, the Securities or underlying securities have not been
registered under the Act or under the securities laws of certain states and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Act and under the applicable
securities laws  of such states or an exemption from such registration is
available.  Apix also understands that the Company is under no obligation to
register the Securities on his behalf or to assist Apix in complying with any
exemption from registration under the Act.  Apix further understands that sales
or transfers of the Securities or underlying securities are restricted by the
provisions of state securities laws.
 
3

--------------------------------------------------------------------------------


 
(g)           Apix has not transferred or assigned an interest in the
Outstanding Balance or Warrants to any third party.


(h)           The foregoing representations, warranties and agreements shall
survive the delivery of the Securities under this Agreement.


5.           COMPANY REPRESENTATIONS AND WARRANTIES.


The Company hereby acknowledges, represents and warrants to, and agrees with
Apix as follows:


(a)           The Company has been duly organized, is validly existing and is in
good standing under the laws of the State of California.  The Company has full
corporate power and authority to enter into this Agreement and this Agreement
has been duly and validly authorized, executed and delivered by the Company and
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by the United States Bankruptcy Code and laws effecting creditors rights,
generally.


(b)           Subject to the performance by Apix of its obligations under this
Agreement and the accuracy of the representations and warranties of Apix, the
offering and sale of the shares will be exempt from the registration
requirements of the Act.


(c)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under this Agreement in accordance with the
terms of this Agreement will not contravene any provision of applicable law or
the charter documents of the Company or any agreement or other instrument
binding upon the Company, or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement in accordance with the terms of this Agreement.


(d)           The foregoing representations, warranties and agreements shall
survive the Closing.


6.           RELEASE.


Upon the delivery of the shares to Apix set forth in Sections 1 and 2 of this
Agreement, Apix releases and forever discharges the Company of and from all and
all manner of actions, suits, debts, sums of money, contracts, agreements,
claims and demands at law or in equity, that Apix had, or may have arising from
the Outstanding Balance and Warrants.
 
4

--------------------------------------------------------------------------------


 
7.           MISCELLANEOUS.


(a)           Modification.                                Neither this
Agreement nor any provisions hereof shall be modified, discharged or terminated
except by an instrument in writing signed by the party against whom any waiver,
change, discharge or termination is sought.


(b)           Notices.   Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, ad­dressed to such address as may be given herein, or (b) delivered
personally at such address.


(c)           Counterparts.                                This Agreement may be
executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwith­standing that all parties are
not signatories to the same coun­terpart.


(d)           Binding Effect.   Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.


(e)           Entire Agreement.   This instrument contains the entire agreement
of the parties, and there are no representations, covenants or other agreements
except as stated or referred to herein.


(f)  
Applicable Law.   This Agreement shall be governed and construed under the laws
of the State of New York.



(g)  
Legal Fees.  Apix legal fees (not to exceed $50,000) will be paid by the
Company.







[REMINDER OF PAGE LEFT BLANK]

 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Apix have caused this Agreement to be
executed and delivered by their respective officers, thereunto duly authorized.
 
 

APIX, INC.     CARDIMA, INC.  
/s/Robery Cheney
   
/s/ TonyShum_
 
Robert Cheney
   
Tony Shum
 
Director
   
Chairman
 

 
6

--------------------------------------------------------------------------------




Amount of Obligations to be cancelled:
 

Outstanding Balance:   $17,661,055 Warrants:  20,340,000

                                                    
                   
Number of Shares to be Issued in Exchange for:
 

 Outstanding Balance: 58,870,183  Warrants:  29,129,817

 
 
Name in Which Shares are to be Issued:


To be determined.


Address for Delivery of Shares:


To be determined.
______________________________________
______________________________________

7